Citation Nr: 1823291	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  11-28 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating prior to November 18, 2015, and in excess of 20 percent thereafter for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1973 to May 1981 and from October 1981 to March 1994.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This matter has been before the Board on multiple occasions.  In September 2015, the Board remanded the claim to afford the Veteran a new VA examination and to request that the examiner determine whether the Veteran's reports of functional loss due to hearing loss were consistent with examination findings.  In April 2017, the Board determined that the examiner's opinion was not sufficient and, accordingly, remanded the claim once again.  Upon remand, the examiner made multiple attempts to contact the Veteran to obtain a description of the Veteran's daily limitations due to hearing loss but did not receive a response.  The examiner provided an opinion based on the information of record; the appeal has been returned to the Board for a final decision.


FINDINGS OF FACT

1.  From the Veteran's February 2010 claim for an increased rating for bilateral hearing loss until November 18, 2015, audiometric testing has revealed no worse than Level II hearing in either the right ear or the left ear.

2.  From November 18, 2015, audiometric testing has revealed no worse than Level V hearing in the right ear and Level VII hearing in the left ear. 


CONCLUSIONS OF LAW

1.  Prior to November 18, 2015, the criteria for an increased, compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From November 18, 2015, the criteria for a schedular disability rating of 30 percent, but no higher, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Generally, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  Cullen v. Shinseki, 24 Vet. App. 74 (2010).

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (0 percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.

Under 38 C.F.R. § 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.

Analysis

The Veteran was granted service connection for bilateral hearing loss at a noncompensable rating in an October 1994 rating decision.  He filed the claim on appeal in February 2010.  

The Veteran underwent a VA hearing loss examination in June 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
80
75
LEFT
30
35
45
55
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 86 percent in the left ear.
The average of these thresholds is 54 decibels for the right ear and 50 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level II acuity in each ear.  Those levels, in turn, warrant a noncompensable rating under Table VII.

The Veteran's medical records subsequent to the June 2010 examination do not show evidence of additional audiological evaluations or subjective claims of worsened hearing.  The Veteran underwent a new VA examination in November 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
60
80
85
LEFT
50
60
85
85
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 72 percent in the left ear.  However, the examiner reported that the use of the word recognition score is not appropriate for this Veteran in either ear because of language difficulties, cognitive problems, inconsistent word recognition scores, etc.  In such a situation, 38 C.F.R. § 4.85 directs VA to evaluate the hearing based only on puretone threshold averages under Table VIA. 

The average of these thresholds is 69 decibels for the right ear and 81 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VIA, these results correspond to level V and level VII acuity in the right and left ear, respectively.  Those levels, in turn, warrant a rating of 30 percent under Table VII.  

In addition, the Veteran has reported that, throughout the claim period, his hearing loss has made it very difficult for him to understand people, particularly in noisy situations.  He also reported difficulty understanding his wife and that she has always felt he was angry with her, as he has been unable to monitor the volume of his own voice.  He must turn up the television to listen to broadcasts.

The Board has carefully considered the Veteran's statements as to the severity of his hearing loss, and in no way discounts the Veteran's asserted difficulties.  However, it must be emphasized that schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Here, the audiometry results show a level of hearing loss that is compatible with a noncompensable rating prior to November 18, 2015 and a 30 percent rating thereafter.  The Veteran's additionally reported complaints, although understandably difficult, are representative of sensorineural hearing loss and are therefore contemplated by the rating schedule.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017); Rossy v. Shulkin, - - - Vet. App. - - - , LEXIS 1794 (December 13, 2017).  

For all the foregoing reasons, there is no basis for a compensable schedular rating for bilateral hearing loss prior to November 18, 2015.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

From November 18, 2015, the Veteran's bilateral hearing loss corresponds to a schedular disability rating of 30 percent.  To this extent, the claim for a rating in excess of 20 percent from that date is granted. 


ORDER

Prior to November 18, 2015, entitlement to a compensable rating for bilateral hearing loss is denied. 

From November 18, 2015 to the present, entitlement to an increased rating of 30 percent, but no higher, is granted. 



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


